                                          Case 4:19-cv-08025-HSG Document 15 Filed 05/05/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT EVANS,                                        Case No. 19-cv-08025-HSG
                                   8                     Plaintiff,                           ORDER DIRECTING PLAINTIFF TO
                                                                                              SERVE DEFENDANT
                                   9              v.

                                  10     PRESIDIO TRUST,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Robert Evans, representing himself, filed this action on December 9, 2019. See

                                  14   Dkt. No. 1. In addition to filing the complaint, he also filed a motion to proceed in forma

                                  15   pauperis. See Dkt. No. 3. The Court denied Plaintiff’s motion and dismissed the complaint for

                                  16   failing to state a claim under the Defense of Trade Secrets Act and the California Uniform Trade

                                  17   Secrets Act. See Dkt. No. 9. Plaintiff amended his complaint and again sought to proceed in

                                  18   forma pauperis. See Dkt. No. 10. On March 11, 2020, the Court again denied Plaintiff’s motion

                                  19   to proceed in forma pauperis and dismissed the complaint for failure to state a claim. See Dkt.

                                  20   No. 13. The Court cautioned that the complaint would be dismissed without leave to amend if

                                  21   Plaintiff did not correct the deficiencies identified in the order. Id. at 5. In the order, the Court

                                  22   also noted that Plaintiff could alternatively proceed with the action by paying the filing fee. Id.

                                  23   On April 9, 2020, Plaintiff elected to pay the filing fee rather than seek to proceed in forma

                                  24   pauperis. See Dkt. No. 14.

                                  25          In reviewing the docket, however, Plaintiff does not appear to have served Defendant

                                  26   Presidio Trust. A plaintiff must serve each defendant with a summons and complaint within

                                  27   ninety days of filing the complaint. See Fed. R. Civ. P. 4(m). To do so, the plaintiff must serve

                                  28   the proper entity in the proper way. Federal Rule of Civil Procedure 4(i) explains how to serve a
                                            Case 4:19-cv-08025-HSG Document 15 Filed 05/05/20 Page 2 of 3




                                   1   United States agency or corporation:

                                   2
                                                        [A] party must serve the United States and also send a copy of the
                                   3                    summons and of the complaint by registered or certified mail to the
                                                        agency, corporation, officer, or employee.
                                   4

                                   5   Fed. R. Civ. P. 4(i)(2). In turn, to serve the United States, a party must:

                                   6
                                                        (A) deliver a copy of the summons and of the complaint to the United
                                   7                    States attorney for the district where the action is brought—or to an
                                                        assistant United States attorney or clerical employee whom the United
                                   8                    States designates in a writing filed with the court clerk—or send a
                                                        copy of each by registered or certified mail to the civil-process clerk
                                   9                    at the United States attorneys’ office;
                                  10                    (B) send a copy of each by registered or certified mail to the Attorney
                                                        General of the United States at Washington, D.C., and
                                  11
                                                        (C) if the action challenges an order of a nonparty agency or officer
                                  12                    of the United States, send a copy of each by registered mail to the
Northern District of California
 United States District Court




                                                        agency or officer.
                                  13

                                  14   Fed. R. Civ. P. 4(i)(1)(A)–(C) (emphasis added).

                                  15             Here, there is nothing on the docket to indicate that Defendant was properly served.

                                  16   However, given the discretion afforded to district courts in extending time for service even in the

                                  17   absence of good cause, coupled with Plaintiff’s pro se status, the Court declines to dismiss this

                                  18   action based on Plaintiff’s failure to serve timely. See Oyama v. Sheehan (In re Sheehan), 253

                                  19   F.3d 507, 512–13 (9th Cir. 2001) (discussing Rule 4(m)’s “good cause” standard and the

                                  20   discretion afforded a district court in extending the time for service even in the absence of good

                                  21   cause).

                                  22             Accordingly, Plaintiff is DIRECTED to complete proper service on Defendants by June

                                  23   15, 2020. If Plaintiff fails to complete service by this deadline, the case will be dismissed without

                                  24   prejudice under Rule 4(m).

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          2
                                          Case 4:19-cv-08025-HSG Document 15 Filed 05/05/20 Page 3 of 3




                                   1          Plaintiff is encouraged to seek assistance at the Legal Help Center, which provides free

                                   2   information and limited-scope legal assistance to pro se litigants. More information about the

                                   3   Legal Help Center is provided at http://www.cand.uscourts.gov/legal-help. Appointments may be

                                   4   scheduled either over the phone at (415) 782-8982 or by email at

                                   5   federalprobonoproject@sfbar.org.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 5/5/2020

                                   8                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
